Title: From George Washington to John Gill, 22 October 1799
From: Washington, George
To: Gill, John

 

Sir,
Mount Vernon Octr 22d 1799

I have been duly favoured with your letter of the 19th instant.
The sample of the Survey which you sent me will not answer my purpose; for which reason and because I am indisposed to throw difficulties in the way of your wish to cancel our agreement respecting my land on Difficult run, I will agree to take your small tract in discharge of the two years Rent which you are owing me; Provided it does not contain less than One hundred acres; and provided also, that upon examination, it shall be found to answer any useful purpose of mine. This examination shall be made as soon as it is convenient. In the meanwhile matters may remain in Statu quo. I take it for granted that the Land you offer, is free from encumbrances, & a good title thereto can be made to—Sir—Your Most Obedt Hble Servt

Go: Washington

